Citation Nr: 1534639	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar disability.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to service connection for back and right ear hearing loss disabilities.  

On the April 2009 substantive appeal, the Veteran requested to appear at a hearing before the Board at the RO.  The hearing was scheduled for February 2011, but in correspondence received that same month, the Veteran cancelled the hearing.  He has never requested the hearing be rescheduled and the Board finds that the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014). 

In May 2013 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In its May 2013 remand, the Board referred the issue of whether the RO committed clear and unmistakable error (CUE) in the November 1969 rating decision denying service connection for right ear hearing loss and back injury residuals for adjudication.  The Board noted that the claim was first raised by the Veteran's representative in a May 2013 brief and had not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  The record does not indicate that the AOJ has adjudicated the CUE claim and it is therefore once again referred to the AOJ for the appropriate action.  

The CUE claim identified in the May 2013 Board remand is not inextricably intertwined with the current reopened claims for entitlement to service connection for a thoracolumbar disability and right ear hearing loss.  Therefore, the Board will proceed with a decision on these claims.  


FINDINGS OF FACT

1.  The Veteran's thoracolumbar disability, currently diagnosed as lumbar spondylosis, had its onset during active duty service due to a combat injury.  

2.  The Veteran's right ear sensorineural hearing loss had its onset during active duty service to combat noise exposure. 


CONCLUSIONS OF LAW

1.  Service connection for a thoracolumbar disability, currently diagnosed as lumbar spondylosis, is warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a back disability and right ear hearing loss as they were incurred due to combat injuries during active duty service in the Republic of Vietnam.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The record establishes the presence of current back and hearing disabilities.  The Veteran was provided VA examinations in June 2013 and was diagnosed with lumbar spondylosis and right ear sensorineural hearing loss.  The diagnosis of right ear hearing loss was rendered in accordance with 38 C.F.R. § 3.385 and lumbar spondylosis was identified based on an X-ray report.  The first element of service connection is therefore demonstrated.  

The record establishes the Veteran incurred several injuries during active duty service.  Personnel records show that he served in Vietnam as a scout observer and armor intelligence specialist.  He is in receipt of the Combat Infantryman Badge, the Bronze Star Medal, the Purple Heart Medal, and the Army Commendation Medal for Heroism.  The later was awarded in April 1968 for the Veteran's "personal bravery, aggressiveness, and devotion to duty" during a January 1968 massive enemy attack on a fire support base.  The Veteran contends that he was exposed to acoustic trauma during combat and injured his back in January 1968 when he was thrown from a jeep by a rocket-propelled grenade (RPG) blast.  The injuries described by the Veteran are consistent with the circumstances of his combat service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of in-service injuries, i.e. acoustic trauma and a back injury.  

The combat presumption contained within 38 U.S.C.A. § 1154(b) not only applies to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of back pain and hearing loss during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of the disabilities during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

The Veteran has reported the onset of back pain and right ear hearing loss during service.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  The Board also finds that the Veteran's statements are credible.  Service records document complaints of back pain in May 1968 and the May 1969 separation examination contains findings of a low back strain and acoustic nerve trauma of the right ear.  The Veteran also reported experiencing  recurrent back pain and hearing loss on the accompanying report of medical history.  After service, he was diagnosed with a lumbosacral strain upon VA examination in October 1969 and more recently complained of back pain and hearing loss since service at the Salisbury VA Medical Center (VAMC) in July 2012.  Although the record contains the medical opinions of the June 2013 VA examiners weighing against the claims, in light of the contents of the Veteran's service records, his combat service, and his credible lay statements, the Board finds that the VA opinions do not constitute clear and convincing evidence against a finding that the Veteran's thoracolumbar back disability and right ear hearing loss were incurred during active duty.  Thus, the combat presumption of 1154(b) is not rebutted, and service connection is warranted as the claimed disabilities had their onset during a period of active duty service.  

As a final matter, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for a thoracolumbar disability, currently diagnosed as lumbar spondylosis, is granted.

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


